Name: Commission Regulation (EU) NoÃ 1005/2010 of 8Ã November 2010 concerning type-approval requirements for motor vehicle towing devices and implementing Regulation (EC) NoÃ 661/2009 of the European Parliament and of the Council concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor Text with EEA relevance
 Type: Regulation
 Subject Matter: European Union law;  land transport;  organisation of transport;  technology and technical regulations
 Date Published: nan

 9.11.2010 EN Official Journal of the European Union L 291/36 COMMISSION REGULATION (EU) No 1005/2010 of 8 November 2010 concerning type-approval requirements for motor vehicle towing devices and implementing Regulation (EC) No 661/2009 of the European Parliament and of the Council concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (1), and in particular Article 14(1)(a) thereof, Whereas: (1) Regulation (EC) No 661/2009 is a separate Regulation for the purposes of the Community type-approval procedure provided for by Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (2). (2) Regulation (EC) No 661/2009 repeals Council Directive 77/389/EEC of 17 May 1977 on the approximation of the laws of the Member States relating to motor vehicle towing devices (3). The requirements set out in that Directive should be carried over to this Regulation and, where necessary, amended in order to adapt them to the development of scientific and technical knowledge. (3) The scope of this Regulation is in line with that of Directive 77/389/EEC and thus limited to vehicles of category M and N. (4) Regulation (EC) No 661/2009 lays down fundamental provisions on requirements for the type-approval of motor vehicles with regard to towing devices. Therefore, it is necessary to set out the specific procedures, tests and requirements for such type-approval. (5) The measures provided for in this Regulation are in accordance with the opinion of the Technical Committee  Motor Vehicles, HAS ADOPTED THIS REGULATION: Article 1 Scope This Regulation shall apply to motor vehicles of categories M and N, as defined in Annex II to Directive 2007/46/EC. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (1) vehicle type with regard to the towing devices means vehicles which do not differ in such essential respects as the characteristics of the towing devices. (2) towing device means a device in the shape of a hook, eye or other form, to which a connecting part, such as a towing bar or towing rope, can be fitted. Article 3 Provisions for EC type-approval of a vehicle with regard to towing devices 1. The manufacturer or his representative shall submit to the type-approval authority the application for EC type-approval of a vehicle with regard to towing devices. 2. The application shall be drawn up in accordance with the model of the information document set out in Part 1 of Annex I. 3. If the relevant requirements set out in Annex II to this Regulation are met, the approval authority shall grant an EC type-approval and issue a type-approval number in accordance with the numbering system set out in Annex VII to Directive 2007/46/EC. A Member State may not assign the same number to another vehicle type. 4. For the purposes of paragraph 3, the type-approval authority shall deliver an EC type-approval certificate established in accordance with the model set out in Part 2 of Annex I. Article 4 Validity and extension of approvals granted under Directive 77/389/EEC National authorities shall permit the sale and entry into service of vehicles type-approved before the date referred to in Article 13, paragraph 2 of Regulation (EC) No 661/2009, and continue to grant extension of approvals to those vehicles under the terms of Directive 77/389/EEC. Article 5 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 200, 31.7.2009, p. 1. (2) OJ L 263, 9.10.2007, p. 1. (3) OJ L 154, 13.6.1977, p. 41. ANNEX I Administrative documents for EC type-approval of motor vehicles with regard to towing devices PART 1 Information document MODEL Information document No ¦ relating to the EC type-approval of a motor vehicle with regard to towing devices. The following information shall be supplied in triplicate and include a list of contents. Any drawings shall be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, shall show sufficient detail. If the systems, components or separate technical units referred to in this information document have electronic controls, information concerning their performance shall be supplied. 0. GENERAL 0.1. Make (trade name of manufacturer): ¦ 0.2. Type: ¦ 0.2.1. Commercial name(s) (if available): ¦ 0.3. Means of identification of type, if marked on the vehicle (1): ¦ 0.3.1. Location of that marking: ¦ 0.4. Category of vehicle (2): ¦ 0.5. Name and address of manufacturer: ¦ 0.8. Name(s) and address(es) of assembly plant(s): ¦ 0.9. Name and address of the manufacturer's representative (if any): ¦ 1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE 1.1. Photographs and/or drawings of a representative vehicle: ¦ 2. MASSES AND DIMENSIONS (3) (4) 2.8. Technically permissible maximum laden mass stated by the manufacturer (5): ¦ 2.11.5. Vehicle is/is not (6) suitable for towing loads 12. MISCELLANEOUS 12.3. Towing device(s) 12.3.1. Front: hook/eye/other (6) 12.3.2. Rear: hook/eye/other/none (6) 12.3.3. Drawing or photograph of the chassis/area of the vehicle body showing the position, construction and mounting of the towing device(s): ¦ Explanatory notes PART 2 EC type-approval certificate MODEL Format: A4 (210 Ã  297 mm) EC TYPE-APPROVAL CERTIFICATE Communication concerning:  EC type-approval (7)  extension of EC type-approval (7)  refusal of EC type-approval (7)  withdrawal of EC type-approval (7) of a type of vehicle with regard to towing devices with regard to Regulation (EU) No 1005/2010, as last amended by Regulation (EU) No ¦/ ¦ (7) EC type-approval number: ¦ Reason for extension: ¦ SECTION I 0.1. Make (trade name of manufacturer): ¦ 0.2. Type: ¦ 0.2.1. Commercial name(s) (if available): ¦ 0.3. Means of identification of type, if marked on the vehicle (8): ¦ 0.3.1. Location of that marking: ¦ 0.4. Category of vehicle (9): ¦ 0.5. Name and address of manufacturer: ¦ 0.8. Name(s) and address(es) of assembly plant(s): ¦ 0.9. Name and address of the manufacturer's representative (if any): ¦ SECTION II 1. Additional information: see Addendum. 2. Technical service responsible for carrying out the tests: ¦ 3. Date of test report: ¦ 4. Number of test report: ¦ 5. Remarks (if any): see Addendum. 6. Place: ¦ 7. Date: ¦ 8. Signature: ¦ Attachments : Information package Test report (1) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this information document, such characters shall be represented in the documentation by the symbol ? (e.g. ABC??123??). (2) Classified according to the definitions set out in Directive 2007/46/EC Part A of Annex II. (3) Where there is one version with a normal cab and another with a sleeper cab, both sets of masses and dimensions are to be stated. (4) Standard ISO 612: 1978 - Road vehicles - Dimensions of motor vehicles and towed vehicles - terms and definitions. (5) Please fill in here the upper and lower values for each variant. (6) Delete where not applicable. (7) Delete where not applicable. (8) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this information document, such characters shall be represented in the documentation by the symbol ? (e.g. ABC??123??). (9) As defined in Directive 2007/46/EC, Annex II, Section A. Addendum to EC type-approval certificate No ¦ 1. Additional information: 1.1. Brief description of the vehicle type as regards its structure, dimensions, lines and constituent materials: ¦ 1.2. Total number and location of towing device(s): ¦ 1.3. Method of attachment to the vehicle: ¦ 1.4. Technically permissible maximum laden mass of the vehicle (kg): ¦ 2. Front towing device(s): removable/not removable (1) hook/eye/other (1) 3. Rear towing device(s): removable/not removable (1) hook/eye/other/none (1) 4. Vehicle is/is not (1) suitable for towing loads 5. Remarks: ¦ (1) Delete where not applicable. ANNEX II Requirements for towing devices 1. SPECIFIC REQUIREMENTS 1.1. Minimum number of devices. 1.1.1. All motor vehicles must have a towing device fitted at the front. 1.1.2. Vehicles in category M1, as defined in Directive 2007/46/EC Part A of Annex II, except for those vehicles not suitable for towing any load, must also be fitted with a towing device at the rear. 1.1.3. A rear towing device may be substituted by a mechanical coupling device, as defined in UN-ECE Regulation No 55 (1), provided that the requirements of paragraph 1.2.1. are met. 1.2. Load and stability 1.2.1. Each towing device fitted to the vehicle must be able to withstand a tractive and compressive static force equivalent to at least half the technically permissible maximum laden mass of the vehicle. 2. TEST PROCEDURE 2.1. Both tractive and compressive test loads are applied on each separate towing device fitted to the vehicle. 2.2. The test loads shall be applied in horizontal longitudinal direction, in relation to the vehicle. (1) OJ L 373, 27.12.2006, p. 50.